Mr. Justice Dickey: I fully concur in this decision, and in the arguments in support" thereof; but in the views expressed upon the hypothetical case, (in case a motion had been made to dismiss the cross-bill before the hearing,) and wherein it is said such a motion ought to have been sustained, I do not concur. The question does not arise upon this record, and is not before the court for determination, and if it were, I can not doubt that had the cross-bill been true, the defendant, after filing an answer, had the absolute right, under our statute, to file the cross-bill and demand affirmative relief in having the mortgage declared void. Without the cross-bill, at any time before the hearing, the court might, in its discretion, have permitted complainant to dismiss the bill, without prejudice. Defendant had the right, by statute, to prevent this by the filing of the cross-bill, and had a motion been made to dismiss the cross-bill without a hearing, I think such motion could not properly have been sustained. This, however, is a merely speculative question. No such motion was made, hence what is said here about it is clearly extra-judicial, and of no binding force.